         Case 1:21-cr-00448-TJK Document 9-1 Filed 09/03/21 Page 1 of 5




                                                      U.S. Department of Justice

                                                      Channing D. Phillips
                                                      Acting United States Attorney

                                                      District of Columbia


                                                      Judiciary Center
                                                      555 Fourth St., N.W.
                                                      Washington, D.C. 20530


                                                       September 3, 2021

VIA EMAIL

Cara Kurtz Halverson
Assistant Federal Public Defender
Counsel for Defendant Glenn Bass Jr.
Cara_Halverson@fd.org

       RE:    United States v. Glenn Bass Jr., 21-CR-448 (TJK)

Dear Ms. Halverson:

       I write to provide you with certain information for the above-referenced case pursuant to
Rule 16 of the Federal Rules of Criminal Procedure.

I.     Charges

        For the charges pending against your client, we refer you to the Indictment filed through
the Electronic Court File system for this case, a copy of which is also being provided to you as
listed below.

II.    Discovery

       A.     Disclosures

       As listed below, copies of the following discovery and additional materials have been
uploaded to the USA File Exchange (“USAfx” or “Box”) in a case folder labeled “Glenn Bass Jr.
(21-CR-448) – Discovery,” which you have been provided access to. All items placed in the
USAfx case-folder will be deleted automatically – some in as few as 30 days or less. It is
therefore imperative that you download all discovery as soon as possible. The discovery
uploaded on September 3, 2021 includes the following:
            Case 1:21-cr-00448-TJK Document 9-1 Filed 09/03/21 Page 2 of 5




       1. Indictment (2 pages)
       2. VA Records:
              a. VA Police Report
              b. VA Form 119
              c. Emails (5 files)
              d. VA Use of Force Report
       3. VA Police Audio Recordings (5 files)
       4. VA Police Photographs (13 files)
       5. VA Police Surveillance Videos (3 folders)
       6. MPD Records (3 report files, 1 photograph)
       7. Video of incident recorded by a third party (1 file: IMG_0060.mov)

       B.       Evidence

                1.     Body Worn Camera Videos

       There are Metropolitan Police Department body worn camera videos associated with this
case. The government will disclose these files to you once an appropriate protective order is
entered in this case. The government may seek to introduce these videos and images at trial.

                2.     Physical Evidence

        At trial, the government may seek to introduce the physical evidence that is described on
the disclosed police reports and those items listed below. This evidence includes:

       $        Photographs of the scene, evidence and your client
       $        Diagrams or maps of the location where the incident occurred
       $        The firearms and ammunition recovered on scene
       $        Any of the seized items indicated on the reports that have been provided to you
       $        Any forensic or biological evidence recovered from the firearms or ammunition

                3.     Radio Run Information

                The government believes there are no recorded communications relevant to this
                case.
           X    The government believes that there are recorded communications relevant to this
                case. The recordings will be provided consistent with the government=s obligations
                under the Jencks Act.

                4.     Identification Evidence

       Please see the attached documentation regarding identification evidence.
          Case 1:21-cr-00448-TJK Document 9-1 Filed 09/03/21 Page 3 of 5




                5.      Inspection

        Upon request, you are entitled to inspect and copy or photograph certain books, papers,
documents, photographs, tangible objects, buildings or places that are within the possession,
custody or control of the government. See Fed R. Crim. P. 16(a)(1)(E). If you would like to view
any of the evidence listed above or described in the reports provided herewith, please contact me
to arrange for the inspection of the evidence. These arrangements will include a condition that you
not raise any objection to the admissibility of such evidence at trial because of the break in the
chain-of-custody occasioned by your inspection.

                6.      Reports of Examinations or Tests and Experts

        It is anticipated that there will be forensic reports forthcoming. Such reports may include,
but are not limited to, fingerprint testing, DNA testing, drug analysis, and/or firearms testing. Once
any additional reports are completed, we will forward these to you under separate cover.

        Please be advised that the government may call a DNA expert to testify at trial. Further
details specifying the identities of these experts, the experts’ qualifications, and the substance and
basis of the expert testimony will be provided under separate cover.

        Please be advised that the government may call a fingerprint expert to testify at trial. The
expert may testify about the following subjects: the taking of fingerprints; how fingerprints are
left; how fingerprints are lifted; the factors that affect the taking of fingerprints; the difficulties in
recovering prints from surfaces such as plastic or guns; the comparison of prints; and the
identification of prints if there are sufficient Apoints@ to render a print usable. Due to the volume
of cases being presented in court, it is unclear which witness will be available to testify if needed.
The government may also call an experienced Mobile Crime or Crime Scene Search evidence
technician as an expert. This expert will testify about the methods used to recover or attempt to
recover latent fingerprints from pieces of evidence, why recovering latent fingerprints from
particular surfaces or items of evidence may be difficult, and the MPD (or other law enforcement)
policies, practices, and procedures for recovering and processing latent fingerprints. Such an expert
will base his or her testimony on their training and experience in evidence collection. Further
details specifying the identity of the expert, the expert’s qualifications, and the substance and basis
of the expert testimony will be provided under separate cover.

        The government may also call a firearms expert to testify regarding the fact that the firearm
and ammunition recovered in this case were not manufactured in the District of Columbia, and that
this item was shipped or transported interstate or foreign commerce from another state into the
District of Columbia. Further details specifying the identity of the expert, the expert’s
qualifications, and the substance and basis of the expert testimony will be provided under separate
cover.

       Finally, as evidence is collected and analyzed in this case, further need for expert testimony
may be identified by the government; at which time the government will provide details specifying
the identity of the expert, the expert’s qualifications, and the substance and basis of the expert
testimony under separate cover.
            Case 1:21-cr-00448-TJK Document 9-1 Filed 09/03/21 Page 4 of 5




       C.       RULE 404(b) and RULE 609 EVIDENCE (known at this time)

        The government may seek to admit evidence pursuant to FRE 404(b) and 609. In the event
that the government seeks to introduce such evidence at trial, an appropriate notice or motion will
be filed. Please also refer to the Pretrial Services Report for information about your client’s
criminal record that will likely form the basis for some or all of the evidence to be admitted
pursuant to FRE 404(b) and 609.

       D.       Defendant’s Rule 16 Statements

        At this time, the government is not aware of any statements made by your client to law
enforcement, other than what is noted in the VA Police report and the MPD body worn camera
videos. In the event that the government becomes aware of any such statements, you will be
notified in writing.

       E.       Criminal Record

       Please refer to the Pretrial Services Reports from the defendant’s arraignment for further
information about your client’s record. I will notify you in writing if the government learns of any
additional convictions which are not included in this report.

       F.       Government’s Discovery Requests

        The government hereby makes a reverse discovery request pursuant to Fed. R. Crim. P.
16(b), including but not limited to the following:

       1)     notice of documents and tangible objects the defendant expects to introduce;

       2)     a Jencks request for all prior statements of any defense witness (excluding the
              defendant);

       3)     a Lewis request (for which we request the name, date of birth, sex, and social security
              number of each defense witness prior to trial); and

       4)     a request for information pertaining to any expert or scientific testimony or evidence.

       Pursuant to Fed. R. Crim. P. 16, we note our continuing request to receive any material
pursuant to Rule 16(b) as the case proceeds.

       G.       Other Information (Brady / Lewis / Giglio)

       The government is aware of its Brady obligations and its continuing duty to disclose such
information should it become known. The government will disclose any Giglio and/or Lewis
information for the government’s witnesses at the time of trial.
         Case 1:21-cr-00448-TJK Document 9-1 Filed 09/03/21 Page 5 of 5




                                        *       *       *
       If you have any questions or concerns about the information provided above, please contact
me directly at (202) 252-7063 or thomas.strong@usdoj.gov.

                                                    Respectfully,

                                                    CHANNING D. PHILLIPS
                                                    ACTING UNITED STATES ATTORNEY


                                            By:     /s/ Thomas G. Strong
                                                    Thomas G. Strong
                                                    Assistant United States Attorney
